Por cuanto esta apelación fué interpuesta el 20 de febrero de 1928 contra resolución de 30 de enero anterior que dejó sin efecto un injunction decretado en un juicio de tercería de bienes inmuebles. Por *1043cuanto para contar los diez días dentro de los cuales había de ser interpuesta la apelación tomamos como punto de par-tida que la notificación de la resolución apelada fué hecha al apelante el 30 de enero de 1928 y desestimamos la apela-ción. Por cuanto si bien en los autos aparece copia de la resolución de 30 de enero de 1928 para notificar al abogado del apelante, ahora se nos presenta una certificación del secretario de la corte inferior de que esa notificación la hizo el 10 de febrero de 1928 resultando así que la apelación fué interpuesta dentro del término legal. Por tanto, se deja sin efecto nuestra resolución de 27 de junio de 1928 (pág. 474) desestimando esta apelación.